"arguably superfluous" judgment is not appealable, and NRAP 3A(b)(1)
                 (final judgment) and (8) (special order after final judgment) allow for this
                 appeal.
                             But we have repeatedly held that appealability does not
                 depend on whether a written decision is labeled order or judgment but
                 rather on what the decision does. Lee v. GNLV Corp., 116 Nev. 424, 427,
                 996 P.2d 416, 418 (2000) (citing NRCP 54(a) and several prior decisions).
                 Here, both July orders were entered after the final judgment and awarded
                 amounts to respondent for costs and attorney fees, and thus, they were
                 appealable as special orders after final judgment. NRAP 3A(b)(8); Lee,
116 Nev. at 426, 996 P.2d at 417. Additionally, in a recent opinion, this
                 court confirmed that superfluous judgments, or ones that merely repeat
                 the contents of previously entered orders, are not appealable.     Campos-
                 Garcia v. Johnson, 130 Nev. , P.3d (Adv. Op. No. 64, August 7,
                 2014). Here, the August 18 judgment merely repeated the contents of the
                 July 3 and 23 orders. Accordingly, it was superfluous, and we lack
                 jurisdiction over this appeal. Thus, we
                             ORDER this appeal DISMISSED.




                                                                   Pitiem                  J.
                                                             Pickering


                                                                                        , J
                                                             Parragui


                                                                                          , J.
                                                             Saitta

SUPREME COURT
      OF
    NEVADA
                                                      2
(0) 1947A eff,
                 cc: Hon. Mark R. Denton, District Judge
                      Holland & Hart LLP/Las Vegas
                      Adams Law Group
                      Brown Brown & Premsrirut
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A    e